                           Case 1:20-cv-09741-CM Document 1 Filed 11/20/20 Page 1 of 1

                          MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                                                                 ATTORNEYS AT LAW


                                                                  570 BROAD STREET
                                                                       SUITE 1500
                                                              NEWARK, NEW JERSEY 07102
                                                                     (973) 622-7711
                                                                FACSIMILE (973) 622-5314


               JANET NAGOTKO
               Direct dial: (973) 565-2052
               jnagotko@mdmc-law.com
                                                                 November 20, 2020

         Via ECF
         Clerk of the Court
         United States District Court – SDNY
         500 Pearl Street
         New York, New York 10007

                     Re:         Neil Sayegh a/k/a Nayel Sayegh v. Unum Group, Sun Life Financial (U.S.)
                                 Services Company, Inc., and Berkshire Life Insurance Company of America
                                 Docket No.: 20-cv-09741

         Dear Clerk of Court:

                We represent defendants Unum Group and Berkshire Life Insurance Company of
         America (“Removing Defendants”) in the above matter. Yesterday we filed a removal petition
         to remove a state court action from the Supreme Court of the State of New York, County of New
         York, bearing Index No. 65912/2020 to the SDNY; however we had a problem upon our first
         attempt to file the documents and the e-filing system automatically generated docket number 20-
         cv-09741. We then logged back in and were able to successfully file the removal documents
         however; a new docket number was created for the action bearing docket number 20-cv-09743.
         We then received two error rejection notices this morning related to our first attempt under
         docket number 20-cv-09741. Please abandon/delete docket number 20-cv-09741 from the
         system as the removal documents have been properly filed under docket number 20-cv-09743.

                Thank you for your kind courtesy and assistance. Please do not hesitate to contact me
         with any questions.

                                                                 Very truly yours,

                                             MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                                                           /s/Janet Nagotko
                                                           Janet Nagotko, Esq.

         cc:         Louis Di Giaimo, Esq. (ECF)

         #4360683




NEW JERSEY             NEW YORK                PENNSYLVANIA           CONNECTICUT          MASSACHUSETTS   COLORADO   DELAWARE
